



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH
    PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
    from all or part of a hearing;

(b) excluding all media representatives from all
    or a part of a hearing; or

(c) prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence
    of the media representative or representatives or the publication of the
    report, as the case may be, would cause emotional harm to a child who is a
    witness at or a participant in the hearing or is the subject of the proceeding.

45(8)
No person shall publish or
    make public information that has the effect of identifying a child who is a
    witness at or a participant in a hearing or the subject of a proceeding, or the
    childs parent or foster parent or a member of the childs family.

45(9)
The court may make an order
    prohibiting the publication of information that has the effect of identifying a
    person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Children's Aid Society of Toronto v. L.G., 2015
    ONCA 840

DATE: 20151203

DOCKET: C60743

Sharpe, Cronk and Miller JJ.A.

BETWEEN

Childrens
    Aid Society of Toronto

Applicant (Respondent
    to the appeal)

and

L.G.

Respondent (Appellant)

Reide L. Kaiser, for the appellant

Michelle Cheung, for the respondent

Heard: November 30, 2015

On appeal from the judgment of Justice Michael A. Penny of
    the Superior Court of Justice, dated June 9, 2015.

ENDORSEMENT

[1]

The appellant appeals the decision of the Superior Court dismissing her
    appeal from the trial judgment of the Ontario Court of Justice directing that
    her son, K.H., be made a Crown ward without access by the appellant, her mother
    or K.H.s biological father.

[2]

Of the various grounds of appeal advanced in her factum, the appellants
    argument at the appeal hearing focused on one main issue.  She renews her
    argument, advanced before the Superior Court, that the trial judge erred by
    failing to find that the respondent Childrens Aid Society of Toronto (the
    CAS) breached its duty under s. 15(3)(c) of the
Child and Family Services
    Act
, R.S.O. 1990, c. C.11 (the Act) to provide guidance, counselling and
    other services to the appellant for the protection of K.H. and the prevention
    of circumstances requiring his protection.

[3]

We reject this submission.

[4]

The appeal judge considered this claim in detail, concluding that the
    evidentiary record did not support the assertion that the CAS failed to
    discharge its s. 15(3)(c) statutory duty.  For the following reasons, we agree
    with the appeal judges conclusion and his reasoning on this issue.

[5]

There was overwhelming evidence at trial of a long-standing pattern by
    the appellant of entering into violent relationships and conflicted situations
    with current or former domestic partners, thus placing both herself and her son
    at risk of serious harm.  This conduct, which persisted up to the time of
    trial, was exacerbated by the appellants lack of insight into the damaging and
    potentially dangerous consequences of her behaviour, her failure to take
    sufficient steps to address this pattern of conduct, and her documented
    inability, on frequent occasion, to regulate her emotions and anger and put
    K.H.s best interests ahead of her own.

[6]

The record reveals that, in this volatile and emotionally-charged
    environment, the CAS made numerous attempts to work with the appellant to
    address the issues of violence and emotional turmoil in her life that were
    impeding her ability to safely and adequately parent K.H., and to access
    available services to obtain assistance.  Regrettably, many of these overtures
    were rebuffed by the appellant or frustrated by her own conduct.

[7]

Counsel for the CAS candidly acknowledged that there may have been some
    delay in processing information and documentation for the appellant.  However,
    when the record is examined as a whole, it cannot be said that the CAS was
    derelict or deficient in any material way in the performance of its statutory
    duties under the Act.

[8]

The trial judges task was to determine the disposition that accorded
    with K.H.s best interests, having regard to the factors outlined in s. 37(3)
    of the Act.  The trial judge considered the factors relevant to the application
    of the best interests test in K.H.s case, and reviewed the relevant evidence
    bearing on those factors.  We agree with the appeal judge that there is no
    basis to interfere with the trial judges decision to reject the appellants
    argument that the CAS  had failed in its statutory duty.  Her ruling on this
    issue is firmly grounded in the evidence.

[9]

The appellant further argues that the trial judge erred by failing to
    extend the period of CAS wardship for K.H. under s. 70 of the Act.

[10]

This
    argument also fails.  The appeal judge considered this issue and concluded
    that, even if such an extension was available as a matter of law, an extension
    order was neither appropriate nor justified on the record in this case.

[11]

We
    agree.  By the time of trial, K.H. was three years of age.  He had been the
    subject of child protection litigation since his birth and in CAS care for more
    than 24 months.  Assuming, without deciding, that a further extension of this
    period of care is possible, we see nothing on the facts of this case warranting
    an extension well beyond the 18 months contemplated under the Act.

[12]

We
    have no doubt that the appellant cares for her son and he for her. 
    Nonetheless, the aim of the law is to act in K.H.s best interests.  In the
    circumstances of this case, there is simply no basis for appellate intervention
    with the trial judges discretionary decision that K.H.s best interests compel
    that he be made a Crown ward, with no access to the appellant, K.Hs maternal
    grandmother or his biological father.

[13]

The
    appeal is dismissed.  This is not an appropriate case for any order of the
    costs of the appeal.

Robert Sharpe J.A.

E.A. Cronk J.A.

B.W. Miller J.A.


